       Case 1:96-cv-08414-KMW Document 3074 Filed 11/08/19 Page 1 of 4




aSniteb ^>tates( 2Bis?trict Court
^>outl)ern ©tsitrict of iBeto j?or&


ELSA GULINO, MAYLING RALPH, PETER WILDS,
and NlA GREENE, on behalf of themselves and
all others similarly situated,
                                                            NOTICE OF APPEAL
                                  Plaintiffs,
                                                             l:96-cv-08414-KMW
                    - against -

THE BOARDOFEDUCATIONOFTHE CITY SCHOOL
DISTRICTOF THE ClT? OF NEWYORK,

                                  Defendant.


      Notice is hereby given that the defendant in this action appeals to the United

States Court of Appeals for the Second Circuit from the judgment of the United

States District Court for the Southern District of New York (Wood, J.) entered on

October 11, 2019 under Rule 54(b) of the Federal Rules of Civil Procedure as to

plaintiff class member Iris Bonilla and titled "Judgment for Iris Bonilla"

(EOF No. 2866).

Dated:    New York, New York
          November 6, 2019
                                                JAMESE. JOHNSON
                                                Corporation Counsel
                                                of the City of New York


                                          By:
                                                Claude Flatten
                                                Deputy Chief, Appeals Division
                                                100 Church Street
                                                New York, New York 10007
                                                212-356-2502
                                                cplatton@law.nyc. gov
To: Counsel of Record (by EOF)
      Case 1:96-cv-08414-KMW Document 3074 Filed 11/08/19 Page 2 of 4
      %el%^-%il^-                       DBCouc^?n?%-^ ^iS?AS88^ p a e
                                                                       USDS SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                            x
                                                                       DOC #:
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               DATE FILED:       o ^ i
andNIAGREENE,on behalfofthemselves andall others
similarly situated,                                             96 Civ. 8414 (KMW)

                               Plaintiffs,
                                                                         KfrA^
                 - against -                                    fPRf    SB1-
                                                                JUDt  SNT
THE BOARD OF EDUCATION OF THE CITYSCHOOL                        FOR
                                                                IMS
DISTRICT OF TFIE CITY OFNEW YORK,
                                                                BONILLA
                               Defendant.
                                                            x




WHEREAS,the Court certified a remedy-phase class ofPlaintiffs (See Gulino v. Bd. ofEduc. of
the City Sch. Dist. ofthe City ofN. Y., Opinion and Order, No. 96. cv. 8414, [ECF No. 386]), and
Iris Bonilla ("Claimant") is a member ofthat class and submitted an individual demand for
damages onNovember 1, 2018;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[EOF No. 435]; November 12, 2014 Second Amended Order ofAppointment, [EOF No. 524J) to
hear,amongotherthings, demandsfor damages;

WHEREAS, the Special Master held a hearing on January 9, 2019, with respect to Ms. Bonilla's
demandfor dacnagesandDefendant'sobjections;

WHEREAS,the SpecialMastermade, andthe Courtadopted, ClasswideConclusionsofLaw,
[ECFNos. 999, 1008];

WHEREAS,theBoardofEducationoftheCity SchoolDistrictofthe City ofNewYork
("BOB")andPlamtiffsenteredinto, andthe Court so ordered, a StipulationofClasswideFacts &
Procedures, [ECFNo. 1009];

WHEREAS,the BOBandPlaintififsenteredinto, andthe Court so ordered, a Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Supplemental Index of
Exhibits (collectively referred to as the "Classwide Exhibits") filed with the Court, [ECF No.
1837];
WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Iris Bonilla,
annexedhereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master's
recommendation,thatthe Court certifythisjudgmentas final andappealablepursuantto Federal
Ryl? OfCivil Procedure 54(b),
     Case 1:96-cv-08414-KMW Document 3074 Filed 11/08/19 Page 3 of 4
      %?el?:§-^vo-^4-J<                D8gucm^'n?3^ Wlffifl^ F^^'317

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings ofFact
andConclusions ofLawfor IrisBonilla (Exhibit 1) are adopted;
IT ISFURTHERORDERED,ADJUDGED,ANDDECREEDthatMs. Bonillawill have
judgment against the BOB as follows:

    1. Backpayin the amountof$723,259;

   2. Tax-component award in the amount of $84,983;

   3. LAST Fees in the amount of $598;

   4. ASAFaccountawardm theamountof$5,066;

   5. Pre-judgment mterest calculated to be $60, 565; and

   6. Pension-relatedreliefpursuantto theterms ofthe Court's OrderdatedDecember 17,
      2018 (PensionStipulation& Order, [EOFNo. 1014]).

IT IS FURTHERORDERED,ADJUDGED,ANDDECREEDthatMs. Bonillawill beentitied
to the followingnon-monetaryrelief:

    1. TheBOBis orderedto amendits internal service, salary,payroll, andhumanresources
       systems as follows:

       a. Incorporatethefindingsoffact containedin the"CounterfactualPensionDamages
           Input" section, Section II(E) of Exhibit 1;

       b. Incorporate Ms. Bonilla's counterfactual monthly service history, as listed on Exhibit
          B to the Findings of Fact and Conclusions of Law for Iris Bonilla; and

       c. Incorporate tfae findingsof fact containedin the "Retroactive SeniorityAdjustment"
          section, Secdon II(G) ofExhibit 1.

IT IS FURTHERORDERED,ADJUDGED,ANDDECREEDthat the Court adoptsthe Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.
      Case 1:96-cv-08414-KMW Document 3074 Filed 11/08/19 Page 4 of 4
      c%y:?^yc-of                                     i-^B                      ^ss^y

This Judgment Entry is certified andentered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure,

Dated:    {D ^     I^                          ENTERED:


                                                      lUt^n^ v^. t<m<
